 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                               UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     DAVID MARTINEZ MEDINA,                         )    Civil No. 1:19-cv-00402-BAM
14
                                                    )
15          Plaintiff,                              )    STIPULATION FOR VOLUNTARY
                                                    )    REMAND PURSUANT TO SENTENCE
16                  v.                              )    FOUR OF 42 U.S.C. § 405(g)
17                                                  )
     ANDREW SAUL,                                   )
18   Commissioner of Social Security,               )
                                                    )
19          Defendant.                              )
20                                                  )

21
22          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
23   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
24   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g).
25
26
27
28   Stipulation for Voluntary Remand


                                                     1
 1          Upon remand to the defendant, the Appeals Council will remand this case to an
 2   Administrative Law Judge (ALJ) with instructions to reevaluate Plaintiff’s symptom testimony
 3   in accordance with the regulations and social security rulings. The ALJ shall take any additional
 4   steps necessary to complete the record and issue a new decision.
 5
                                                  Respectfully submitted,
 6
 7
     Date: January 17, 2020                       PENA & BROMBERG, ATTORNEYS AT LAW
 8
                                          By:     /s/ Jonathan Omar Pena*
 9                                                JONATHAN OMAR PENA
10                                                *Authorized by email on January 17, 2020
                                                  Attorney for Plaintiff
11
12
     Date: January 17, 2020                       MCGREGOR W. SCOTT
13                                                United States Attorney

14                                        By:     /s/ Michael K. Marriott
                                                  MICHAEL K. MARRIOTT
15
                                                  Special Assistant United States Attorney
16                                                Attorneys for Defendant

17   Of Counsel
     Jeffrey Chen
18
     Assistant Regional Counsel
19   Social Security Administration
20
21
22
23
24
25
26
27
28
     Stipulation for Voluntary Remand
                                                     2
 1                                              ORDER
 2          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that this action be
 3   remanded to the Commissioner of Social Security for further administrative action consistent
 4   with the above stipulation.
 5
 6   IT IS SO ORDERED.
 7
        Dated:     January 22, 2020                         /s/ Barbara   A. McAuliffe              _
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    3
